Citation Nr: 0508191	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral foot injury, 
including pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The appellant had active service from August 1960 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a claim for service 
connection for bilateral foot injury, including pes planus.

In March 2003, the appellant requested a hearing before the 
Travel Board Section of the Board of Veterans' Appeals at the 
local RO.  By VA letter dated in December 2004, the RO 
notified the appellant and his representative of the hearing 
date and time.  In January 2005, the appellant withdrew his 
request for a personal hearing before the Travel Board 
Section and requested that the Board consider his claim based 
on the evidence already of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A February 2000 VA outpatient treatment record notes that the 
veteran is currently in receipt of Social Security 
Administration (SSA) disability benefits for foot problems.  
In June 2002, the veteran reported the SSA disability 
benefits decision had been rendered in January 2000.  Also, 
in the June 2002 statement, the veteran reported treatment at 
the Fort Wayne, Indiana VA Medical Center in the early 
1990's.  The January 2000 SSA disability benefits decision 
decision, and clinical records considered in conjunction 
therewith, are not of record.  Also, the claims file does not 
contain reports of treatment of the veteran at the Fort 
Wayne, Indiana VA Medical Center in the early 1990's.  As the 
contents of these records may not be presumed, we cannot 
fully and fairly dispose of this claim without prejudicing 
the appellant, in the absence of an attempt to obtain such 
identified records.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



Under the circumstances, the Board is of the opinion that 
further evidentiary development is warranted prior to 
adjudication of the claim on appeal.  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for service connection for bilateral foot 
condition since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously, 
to include reports of treatment at the 
Fort Wayne, Indiana VA medical center 
from the early 1990's.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

2.  The RO should contact the Social 
Security Administration and request a 
copy of the January 2000 disability 
benefits determination for the veteran as 
well as a copy of the medical evidence 
considered in conjunction with that 
disability benefits determination.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's bilateral foot disability.  All 
indicated studies, including X-ray 
studies, should be performed, and all 
findings should be reported in detail.  

The examiner should be requested provide 
an opinion as to whether it is at least 
as likely as not that pes planus 
permanently increased in severity during 
service and if so, whether the service 
increase was clearly and unmistakably due 
to natural progress.  With respect to any 
currently present right or left foot 
disorder other than pes planus found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disability was present in 
service and, if so, provide an opinion as 
to whether such disability clearly and 
unmistakably existed prior to service.  
With respect to any right or left foot 
disability (other than pes planus) which 
the examiner concludes existed prior to 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability(ies) 
permanently increased in severity during 
service, and if so, the examiner should 
provide an opinion as to whether the 
increase in service was clearly and 
unmistakably due to natural progress.  
With respect to any currently present 
right or left foot disability (other than 
pes planus) which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disability (ies) is (are) 
etiologically related to service. 

The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review. The 
examination report is to reflect whether 
such a review of the claims file was 
made.



4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



